  Case 16-28583       Doc 55   Filed 12/02/20 Entered 12/03/20 06:27:56                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )                BK No.:    16-28583
Danielle R Gaddy                               )
                                               )                Chapter: 13
                                               )
                                                               Honorable Deborah L. Thorne
                                               )
                                               )
               Debtor(s)                       )

                    ORDER MODIFYING THE PLAN POST CONFIRMATION


THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court having
jurisdiction, with due notice having been given to all parties in interest, the Court orders as follows:

  IT IS SO ORDERED:

  1. The Debtor's plan is modified post-confirmation that the Debtor is permitted to keep part of her
2019 tax refund in the amount of $1,487.93, and

  2. The Debtor's plan payment is increased to $679 a month beginning December 2020 to account for
and cure debtor's failure to turnover the remaining part of her 2019 tax refund to the trustee in the
amount of $275.07 and deferring the default, thereby increasing the pot amount only by $275.07.




                                                            Enter:


                                                                     Honorable Deborah L. Thorne
Dated: December 02, 2020                                             United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Cutler & Associates, Ltd.
 4131 Main Street
 Skokie, IL 60076
 Phone: (847) 673-8600
